    2:18-cr-01024-DCN         Date Filed 09/16/19    Entry Number 129          Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                   CHARLESTON DIVISION


United States of America

               vs                                          CR NO. 2:18-CR-01024-DCN-1

Antwine Lamar Matthews

                                           PLEA


       The defendant, Antwine Lamar Matthews, having withdrawn his plea of Not Guilty

entered, November 29, 2018 pleads guilty to Count(s)     ~ 2)3) ~•       t/   of the Indictment,

after arraignment in open court.




                                                    (Signed) Defendant

Charleston, South Carolina
September 16, 2019
